Title: To Benjamin Franklin from Henry Grand, [13 March 1782]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Ce Mercredi [March 13, 1782]
M. Grand a payè au Cape. de Frey 2500 l.t. Sur lordre de Monsieur Franklin du 10 de ce Mois, mais il n’a pas reçu du Cape. les 20 Louis que Monsieur franklin lui chargeoit de payer à M. Grand qui s’empresse de l’en prevenir en l’assurant de son Respect.
M. de frey s’est contenté d’observer qu’il s’acquitteroit personnellement envers Monsieur franklin.
 
Addressed: A Monsieur / Monsieur Benjn. Franklin / en son Hotel / Passy / Grand
Notation: Mr. Grand.
